Exhibit 10.42

2012 EXECUTIVE AGREEMENT

THIS AMENDED AGREEMENT between FIFTH THIRD BANCORP, an Ohio Corporation, and its
Subsidiaries (individually and collectively, the “Company”) and Tayfun Tuzun
(the “Executive”), effective as of January 17, 2012, completely amends, restates
and replaces any prior Executive Agreement between the parties.

RECITALS:

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined in Section 2(c))
exists and that the threat of or the occurrence of a Change in Control can
result in significant distractions of its key management personnel because of
the uncertainties inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure such
Executive’s continued dedication and efforts in such event without undue concern
for personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat of or the occurrence of a Change
in Control, the Company desires to enter into this Agreement with the Executive.

AGREEMENT:

1. Term of Agreement. This Agreement will begin on January 17, 2012 and will
continue in effect through December 31, 2012. On December 31, 2012, and on the
anniversary date of each term thereafter (a “Renewal Date”), the term of this
Agreement will be extended automatically for an additional one-year period
unless, not later than 30 days prior to such Renewal Date, the Company gives
written notice to the Executive that it has elected not to extend this
Agreement. Notwithstanding the above, if a “Change in Control” (as defined
herein) of the Company occurs during the term of this Agreement, the term of
this Agreement will be extended for 24 months beyond the end of the month in
which any such Change in Control occurs.

2. Definitions. The following defined terms shall have the meanings set forth
below, for purposes of this Agreement:

(a) Base Annual Salary. “Base Annual Salary” means the greater of (1) the
highest annual rate of base salary in effect for the Executive during the 12
month period immediately prior to a Change in Control or, (2) the annual rate of
base salary in effect at the time Notice of Termination is given (or on the date
employment is terminated if no Notice of Termination is required).

(b) Cause. “Cause” means any of the following:

(1) The Executive shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement,



--------------------------------------------------------------------------------

or theft in connection with the Executive’s duties or in the course of the
Executive’s employment with the Company or any Subsidiary, and the Board shall
have determined that such act is materially harmful to the Company;

(2) The Company or any Subsidiary shall have been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Executive’s employment and such order or directive has not been vacated or
reversed upon appeal; or

(3) After being notified in writing by the Board to cease any particular
Competitive Activity (as defined herein), the Executive shall have continued
such Competitive Activity and the Board shall have determined that such act is
materially harmful to the Company.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” under this Agreement unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the Board at a
meeting called and held for such purposes, after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Board, finding that, in the good faith opinion of the Board,
the Executive had committed an act constituting “Cause” as defined in this
Agreement and specifying the particulars of the act constituting “Cause” in
detail. Nothing in this Agreement will limit the right of the Executive or the
Executive’s beneficiaries to contest the validity or propriety of any such
determination.

(c) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(i) any person (as such term is used in Sections 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended from time to time) (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the common
shareholders of the Company in substantially the same proportions as their
ownership of Stock of the Company), is or becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or

(ii) during any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board and any new Director, whose election by the Board or

 

- 2 -



--------------------------------------------------------------------------------

nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds ( 2/3) of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) the consummation of (1) the sale or disposition of all or substantially
all the Company’s assets; or (2) a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation; or

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group...” for purposes of the preceding sentence if the
Executive is an equity participant or has agreed to become an equity participant
in the purchasing company or group (except for (i) passive ownership of less
than 5% of the voting securities of the purchasing company or (ii) ownership of
equity participation in the purchasing company or group which is otherwise not
deemed to be significant, as determined prior to the Change in Control by a
majority of the continuing members of the Board who are not also Employees).

(d) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(e) Competitive Activity. “Competitive Activity” means that Executive’s
participation, without the written consent of an officer of the Company, in the
management of any business enterprise if such enterprise engages in substantial
and direct competition with the Company and such enterprise’s revenues derived
from any product or service competitive with any product or service of the
Company amounted to 10% or more of such enterprise’s revenues for its most
recently completed fiscal year and if the Company’s revenues for such product or
service amounted to 10% of the Company’s revenues for its most recently
completed fiscal year. “Competitive Activity” will not include (i) the mere
ownership of securities in any such enterprise and the exercise of rights
appurtenant thereto and (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise.

(f) Disability; Disabled. “Disability” or “Disabled” means that, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall be eligible for the receipt of benefits under the Company’s long term
disability plan.

 

- 3 -



--------------------------------------------------------------------------------

(g) Employee Benefits. “Employee Benefits” means the perquisites, benefits, and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs, or arrangements in which
the Executive is entitled to participate, including without limitation any stock
option, stock purchase, restricted stock, stock appreciation, interim awards and
accrued and unpaid bonuses under the Variable Compensation Plan, accrued and
unpaid performance units under the Incentive Compensation Plan, other awards
under Stock and Incentive Plans, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital, or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing perquisites,
benefits, and service credit for benefits at least as great in a monetary
equivalent as are payable thereunder prior to a Change in Control.

(h) Employment Agreement. “Employment Agreement” means an executed employment
agreement between the Company and the Executive.

(i) Good Reason. “Good Reason” means the occurrence of any one or more of the
following:

(1) A material diminution in the Executive’s authority, duties or
responsibilities;

(2) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board of Directors;

(3) A material diminution in the budget over which the Executive retains
authority;

(4) A material diminution by the Company in the Executive’s base compensation
(as that term is used in Treasury Regulations under section 409A of the Code) as
of the day immediately prior to a Change in Control of the Company and/or
Executive’s Annual Award and Long- Term Award potential which existed
immediately prior to such Change in Control under the Company’s Variable
Compensation Plan, Long-Term Incentive Plan, or any successor plans;

(5) A demand by the Company that the Executive make a material relocation in the
geographic area from the location where the Executive is currently based;

 

- 4 -



--------------------------------------------------------------------------------

(6) Any other action or inaction that constitutes a material breach by Company
of any agreement under which Executive provides services.

The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive must
give notice to the Company within 90 days of the initial existence of the
condition, and the Company shall have 30 days upon receipt of such notice to
remedy the condition so as to eliminate “Good Reason.”

(j) Incentive Compensation Plan. “Incentive Compensation Plan” means the
Company’s Incentive Compensation Plan approved and accepted by the Company’s
Shareholders in 2004, as well as any successor plan.

(k) Long-Term Award. “Long-Term Award” means the total amount paid or payable to
the Executive pursuant to Performance Shares or similar awards made to
Executives under the provisions of the Incentive Compensation Plan and any
similar provisions under a successor plan.

(1) Notice of Termination. “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the employment under the provision so
indicated.

(m) Release. “Release” shall mean a general release that releases, waives,
remises, and forever discharges the Company from any and all claims that the
Executive has against the Company, including any claims arising under state or
federal statute, including all state and federal employment discrimination laws
including, but not limited to, Ohio Revised Code Chapter 4112 and Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Employee Retirement Income Security Act; and any applicable state, local, or
common laws of similar intent, without exception. For purposes of the Release,
the “Company” includes the Company as it is defined in this Agreement and as
further defined to include all of the Company’s past, present, and future
assigns, successors, affiliates, parent and subsidiary organizations, divisions
and Company’s, officers, directors, shareholders, employees, and agents of the
same, as well as their heirs, executors, administrators, successors, assigns,
and other personal representatives, individually and in their respective
corporate and personal capacities.

(n) Retirement. “Retirement” means having reached normal retirement age.

(o) Separation from Service. “Separation from Service” means the termination of
employment with the Company and all related employers under section 414(b) or
(c) of the Code. Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate that the
Executive reasonably anticipates that no further services would be performed
after a certain date or

 

- 5 -



--------------------------------------------------------------------------------

that the level of bona fide services would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period of employment if the
Executive has been employed less than 36 months). An Executive is not treated as
having terminated employment while he is on military leave, sick leave or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to reemployment
under an applicable statute or by contract. The determination of whether a
Separation of Service has occurred shall be based on applicable regulations and
other applicable legal authority under section 409A of the Code.

(p) Severance Benefits. “Severance Benefits” means the benefits described in
Section 4 of this Agreement.

(q) Stock and Incentive Plans. “Stock and Incentive Plans” means the Company’s
1990 Stock Option Plan, the 1998 Stock Option Plan, the Incentive Compensation
Plan and any other Stock and Incentive Compensation Plan that the Company may
adopt from time to time.

(r) Subsidiary and Subsidiaries. “Subsidiary” means any Company, bank, or other
entity, a majority of the voting control of which is directly or indirectly
owned or controlled at the time by the Company. “Subsidiaries” means more than
one Subsidiary.

(s) Transition Pay Plan. “Transition Pay Plan” means any transition or severance
pay plan of the Company in effect as of the Effective Date of this Agreement, as
well as any successor or replacement plan.

(t) Variable Compensation Plan. “Variable Compensation Plan” means the Variable
Compensation Plan of the Company, authorized under the Incentive Compensation
Plan and which provides for awards in the form of annual cash bonuses, and any
successor plan.

3. Eligibility for Severance Benefits. The Company or its successor shall pay or
provide to the Executive the Severance Benefits if the Executive has a
Separation from Service and his employment is terminated voluntarily or
involuntarily during the term of this Agreement, either:

(a) by the Company (1) at any time within 24 months after a Change in Control of
the Company, or (2) at any time prior to a Change in Control but after the
commencement of any discussions with a third party relating to a possible Change
in Control of the Company involving such third party, if such termination is in
contemplation of such possible Change in Control and such Change in Control is
actually consummated within 12 months after the date of such termination, in
either case unless the termination is on account of the Executive’s death or
Disability or for Cause, provided that, in the case of a termination on account
of the Executive’s Disability or for Cause, the Company shall give Notice of
Termination to the Executive with respect thereto; or

 

- 6 -



--------------------------------------------------------------------------------

(b) by the Executive for Good Reason (1) at any time within 24 months after a
Change in Control of the Company or (2) at any time after the commencement of
any discussions with a third party relating to a possible Change in Control of
the Company involving such third party, if such Change in Control is actually
consummated within 12 months after the date of such termination, and, in any
such case, provided that the Executive shall give Notice of Termination to the
Company with respect thereto.

For purposes of clarity, with respect to Section 3 above, an Executive who is
collecting Disability benefits will not be eligible for benefits under this
Agreement. An Executive who is no longer Disabled will be eligible for benefits
under this Agreement if, in the period extending from 12 months before the
Change in Control to 24 months after the Change in Control, either of the
following occur: (1) the Executive attempts to return to his or her position,
and no such position is available, or (2) the Executive returns to employment
and is subsequently terminated pursuant to Section 3(a) or Section 3(b) above.

4. Severance Benefits. The Executive, if eligible under Section 3, shall receive
the following Severance Benefits (in addition to other Employee Benefits that
the Executive was otherwise entitled to):

(a) Base Annual Salary. In addition to any accrued compensation payable as of
the Executive’s termination of employment (either by reason of an Employment
Agreement or otherwise), a lump sum cash amount equal to the Executive’s Base
Annual Salary, multiplied by 1.0.

(b) Variable Compensation. In addition to any interim award that the Company
owes to the Executive under the Variable Compensation Plan (or any similar
provisions in a successor to the Variable Compensation Plan), the Executive
shall be paid a lump sum cash amount equal to 1.0 times the target annual award
under the Variable Compensation Plan for the Executive’s job for the calendar
year during which the Change in Control occurs. In order to be entitled to a
payment pursuant to this Section 4(b), the Executive must have been a
participant in the Company’s Variable Compensation Plan at some time during the
calendar year in which the Change in Control occurred or the calendar year
immediately preceding the calendar year in which the Change in Control occurred.

(c) Long-Term Incentive Compensation. Long-Term Awards granted to the Executive
and outstanding at the time that a Change in Control occurs shall be treated in
the manner set forth in the Company’s Incentive Compensation Plan.

(d) Insurance Benefits. For a 12 month period after the date of his Separation
from Service, the Company will arrange to provide to the Executive and family
members who are currently covered and remain eligible under the terms of the
Medical Plan at the Company’s expense, with:

(1) Health Care. Health care coverage comparable to that in effect for the
Executive immediately prior to the termination (or, if more favorable to the
Executive, that furnished generally to salaried employees

 

- 7 -



--------------------------------------------------------------------------------

of the Company), including, but not limited to, hospital, surgical, medical,
dental and prescription. Upon the expiration of the health care benefits
required to be provided pursuant to this subsection 4(d), the Executive shall be
entitled to the continuation of such benefits under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (COBRA). After the COBRA coverage
expires if the Executive would have been eligible for retiree medical coverage
they may elect that coverage at the current retiree medical rates. Health care
benefits otherwise receivable by the Executive pursuant to this subsection 4(d)
shall be reduced to the extent comparable benefits are actually received by the
Executive from a subsequent employer during the 12 month period following the
date the employment is terminated and any such benefits actually received by the
Executive shall be reported by the Executive to the Company. For purposes of
clarity and otherwise, to the extent the Executive receives any greater health
care benefits or health care benefits for a longer time period under an
employment agreement between the Executive and the Company, the Company shall
provide the Executive with the health care benefits described in the employment
agreement. Health care benefits shall be paid in all events on or before the
last day of the calendar year following the calendar year in which the claim was
incurred.

(2) Life Insurance. Life and accidental death and dismemberment insurance
coverage (including any supplemental coverage, purchase opportunity, and double
indemnity for accidental death that was available to the Executive) equal
(including policy terms) to that in effect at the time Notice of Termination is
given (or on the date the employment is terminated if no Notice of Termination
is required) or, if more favorable to the Executive, equal to that in effect at
the date the Change in Control occurs.

In the event the Executive’s participation in any such plan or program is not
permitted, the Company will directly provide, at its discretion and at no
after-tax cost to the Executive, either (1) the benefits to which the Executive
would be entitled under such plans and programs either under an individual
insurance policy or on a self-funded basis; or (2) a lump-sum cash payment equal
to the after-tax value of the benefits at the time provided in the last
paragraph of Section 4.

(e) Retirement Benefits. As additional Severance Benefits, the Executive will be
entitled to receive the amount of defined contribution retirement benefits
Executive would have received from the Company under all (qualified and
nonqualified) defined contribution retirement plans (which shall not include
severance plans) of the Company in which the Executive participates, had the
Executive continued in the employ of the Company through the end of the plan
year containing the 12-month anniversary of the date of Executive’s Separation
from Service. For this purpose, future plan changes shall be disregarded and
this additional period shall be inclusive of and shall not be in addition to any
period of service credited under any severance plan of the Company.

 

- 8 -



--------------------------------------------------------------------------------

In all events, the amount of any profit sharing and matching contribution shall
be based on the percentage paid to the Executive in the year prior to the Change
in Control or, if greater, the percentage amount being accrued by the Company
prior to the Change in Control, and using as the contribution base, the
Executive’s benefit under subsections 4(a) and 4(b). For purposes of
clarification, Executive shall receive such matching contribution amount without
the need to make any of his own contributions.

In the case of any defined benefit plan (qualified or nonqualified) in which
Executive has a benefit, if Executive is under age 60 on the first day of the
month on or after Separation from Service, as an additional Severance Benefit
hereunder, Executive shall receive such additional lump sum amount he would
receive under such plans determined as if he were to take a lump sum under such
plans as of the first day of the month on or after his Separation from Service,
but computed as if he were age 60 as of such date.

Additional Severance Benefits specified in this subsection are to be provided on
an unfunded basis, are not intended to meet the qualification requirements of
Section 401 of the Internal Revenue Code, and shall be payable solely from the
general assets of the Company. Payment shall be made as provided in the last
paragraph of Section 4.

(f) Stock and Incentive Plans. Stock, stock options, stock appreciation rights,
restricted stock, restricted stock units, and other awards pursuant to Stock and
Incentive Compensation Plan held by the Executive become exercisable upon a
Change in Control according to the terms of the Company’s Stock and Incentive
Plans as interpreted by the Company’s Compensation Committee as such Committee
existed immediately prior to the Change in Control.

In computing and determining Severance Benefits under subsections 4(a), (b),
(c), (d), (e) , and (f) above, a decrease in the Executive’s salary, incentive
bonus potential, or insurance benefits shall be disregarded if such decrease
occurs within six months before a Change in Control, is in contemplation of such
Change in Control, and is taken to avoid the effect of this Agreement should
such action be taken after such Change in Control. In such event, the salary,
incentive bonus potential, and/or insurance benefits used to determine Severance
Benefits shall be that in effect immediately before the decrease that is
disregarded pursuant to this Section 4.

The Severance Benefits provided in subsections 4(a), (b) and (e) and, as
provided in subsection 4(d) above, shall be paid not later than 60 business days
following the Executive’s Separation from Service, provided the Executive shall
have no right to designate the taxable year of the payment.

If reducing the Severance Benefit or other benefit paid to Executive under this
Agreement by ten percent (10%) or less would avoid payment of the excise tax
pursuant to Section 4999 of the code (or any similar federal or state excise
tax) then the Severance Benefit will be reduced by the amount necessary, if any,
so that the excise tax is not payable.

 

- 9 -



--------------------------------------------------------------------------------

5. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as required by law
provided that any stock withheld will only be withheld at the minimum statutory
rates.

6. Release of Company and Non-Compete by Executive. As a condition of receiving
the payments and benefits set forth in this Agreement, the Executive will be
required to execute a Release in the form of an agreement prescribed by the
Company and a Non-Compete in the form of Exhibit B attached hereto. The
Executive must deliver to Company a fully executed and binding Release and
Non-Compete Agreement, the Executive must not revoke the Release and Non-Compete
Agreement, and the Release and Non-Compete Agreement must be irrevocable, not
later than 60 business days following the Executive’s Separation from Service.
Otherwise, the Executive will not be entitled to receive Severance Benefits
under this Agreement.

7. Acknowledgement. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable
and will be liquidated damages, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise, except
for a reduction in health insurance coverage as provided in subsection 4(d)(1).
The Company shall not be entitled to set off or counterclaim against amounts
payable hereunder with respect to any claim, debt, or obligation of the
Executive.

8. Enforcement Costs; Interest. The Company is aware that, upon the occurrence
of a Change in Control, the Board or a stockholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or may cause or attempt to cause the Company to institute, or
may institute, litigation, arbitration, or other legal action seeking to have
this Agreement declared unenforceable, or may take, or attempt to take, other
action to deny the Executive the benefits intended under this Agreement. In
these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the Company that the Executive not be required to incur the
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation, arbitration, or other legal action nor be bound to
negotiate any settlement of the Executive’s rights hereunder under threat of
incurring such expenses because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive under this
Agreement. Accordingly, if following a Change in Control it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement, or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institute any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive, the benefits intended to be provided to the Executive hereunder,
the Company irrevocably authorizes the Executive from time to time to retain
counsel (legal and accounting) of the Executive’s choice at

 

- 10 -



--------------------------------------------------------------------------------

the expense of the Company as provided in this Section 9 to represent the
Executive in connection with or the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder, or other person affiliated with the Company. Notwithstanding any
existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The reasonable fees and expenses of
counsel selected from time to time by the Executive as provided in this Section
shall be paid or reimbursed to the Executive by the Company on a regular,
periodic basis upon presentation by the Executive of a statement or statements
prepared by such counsel in accordance with its customary practices. In all
events, such amounts shall be paid on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. In
any action involving this Agreement, the Executive shall be entitled to
prejudgment interest on any amounts found to be due him from the date such
amounts would have been payable to the Executive pursuant to this Agreement at
an annual rate of interest equal to the prime commercial rate in effect at Fifth
Third Bank or its successor from time to time during the prejudgment period plus
4 percent.

9. Indemnification. From and after the earliest to occur of a Change in Control
or termination of employment, the Company shall (a) for a period of five years
after such occurrence, provide the Executive (including the Executive’s heirs,
executors, and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at the Company’s expense, and (b) indemnify
and hold harmless the Executive, to the fullest extent permitted or authorized
by the law of the State of Ohio as it may from time to time be amended, if the
Executive is (whether before or after the Change in Control) made or threatened
to be made a party to any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, by reason
of the fact that the Executive is or was a director, officer, or employee of the
Company or any Subsidiary, or is or was serving at the request of the Company or
any Subsidiary as a director, trustee, officer, or employee of a bank, Company,
partnership, joint venture, trust, or other enterprise. The indemnification
provided by this Section 9 shall not be deemed exclusive of any other rights to
which the Executive may be entitled under the charter or bylaws of the Company
or of any Subsidiary, or any agreement, vote of shareholders or disinterested
directors, or otherwise, both as to action in the Executive’s official capacity
and as to action in another capacity while holding such office, and shall
continue as to the Executive after the Executive has ceased to be a director,
trustee, officer, or employee and shall inure to the benefit of the heirs,
executors, and administrators of the Executive.

10. Arbitration. The initial method for resolving any dispute arising out of
this Agreement shall be nonbinding arbitration in accordance with this Section.
Except as provided otherwise in this Section, arbitration pursuant to this
Section shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands arbitration, the
Company and the Executive shall each appoint an arbitrator. Within 15 additional
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this 15 day period, then the third
arbitrator shall be selected promptly pursuant to the rules of the

 

- 11 -



--------------------------------------------------------------------------------

American Arbitration Association for Commercial Arbitration. The arbitration
panel shall hold a hearing in Cincinnati, Ohio, within 90 days after the
appointment of the third arbitrator. The fees and expenses of the arbitrator,
and any American Arbitration Association fees, shall be paid by the Company.
Both the Company and the Executive may be represented by counsel and may present
testimony and other evidence at the hearing. Within 90 days after commencement
of the hearing, the arbitration panel will issue a written decision; the
majority vote of two of the three arbitrators shall control. The majority
decision of the arbitrators shall not be binding on the parties, and the parties
may pursue other available legal remedies if the parties are not satisfied with
the majority decision of the arbitrator. The Executive shall be entitled to seek
specific performances of the Executive’s rights under this Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

11. Employment Rights. This Agreement sets forth the Severance Benefits payable
to the Executive in the event the Executive’s employment with the Company is
terminated under certain conditions specified in Section 3. This Agreement is
not an employment contract nor shall it confer upon the Executive any right to
continue in the employ of the Company or its Subsidiaries and shall not in any
way affect the right of the Company or its Subsidiaries to dismiss or otherwise
terminate the Executive’s employment at any time with or without Cause.

12. Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude the Executive from participation in
or from other benefits available to executive personnel generally or to preclude
the Executive’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Agreement and any payments
provided for hereunder shall not reduce any amounts otherwise payable, or in any
way diminish the Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement. Notwithstanding anything to the contrary in this
Section 12, the Severance Benefits provided in Section 4 are in lieu of any
benefits to which the Executive would be entitled following the termination of
his or her employment pursuant to any Employment Agreement (except as provided
in subsection 4(d)(1)) or pursuant to the Company’s Transition Pay Plan or any
successor to or replacement of such Plan.

13. Termination. Except for termination of employment described in Section 3,
this Agreement shall terminate if the employment of the Executive with the
Company shall terminate prior to a Change in Control. For purposes of this
Agreement, the Executive’s employment will be considered terminated if the
Executive is informed prior to a Change in Control that the Executive’s
employment is terminated under the terms of Company’s Transition Pay Plan, and
such termination was not in contemplation of a Change in Control. In these
circumstances, this Agreement shall terminate on the Executive’s last day of
active employment, and the Executive will not be eligible for payments or
benefits under this Agreement while receiving or while eligible to receive pay
or benefits under the Transition Pay Plan, or at any time thereafter.

14. Successors; Binding Agreements. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. The Executive’s rights and

 

- 12 -



--------------------------------------------------------------------------------

benefits under this Agreement may not be assigned, except that if the Executive
dies while any amount would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement, to the
beneficiaries designated by the Executive to receive benefits under this
Agreement in a writing on file with the Company at the time of the Executive’s
death or, if there is no such beneficiary, to the Executive’s estate. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company (or of any division or Subsidiary thereof employing
the Executive) to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms to which the Executive
would be entitled hereunder if the Executive terminated employment for Good
Reason following a Change in Control, on the first day after the Change in
Control. As such, the last paragraph of Section 4 shall be controlling as to the
time of payment of the amounts specified therein determined as if the Separation
from Service is on the day after the Change in Control.

15. No Vested Interest. Neither the Executive nor the Executive’s beneficiaries
shall have any right, title, or interest in any benefit under this Agreement
prior to the occurrence of the right to the payment of such benefit.

16. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the such addresses as each party may designate from time to time to the other
party in writing in the manner provided herein. Unless designated otherwise
notices to the Company should be sent to the Company at:

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Paul L. Reynolds

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit A. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

17. Savings Clause. If any payments otherwise payable to the Executive under
this Agreement are prohibited or limited by any statute or regulation in effect
at the time the payments would otherwise be payable, including, without
limitation, any regulation issued by the

 

- 13 -



--------------------------------------------------------------------------------

Treasury Department under the Emergency Economic Stabilization Act of 2008 or
the Federal Deposit Insurance Company (the “FDIC”) that limits executive Change
in Control or other payments that can be made by Company (any such limiting
statute or regulation a “Limiting Rule”), the Executive will be entitled to
elect to have apply, and therefore to receive benefits directly under, either
(i) this Agreement (as limited by the Limiting Rule) or (ii) any generally
applicable Company severance, separation pay, and/or salary continuation plan
that may be in effect at the time of the Executive’s termination.

Following any such election, the Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.

18. Amendment; Waiver. The Company may amend, without the approval of the
Executive, any provision of this Agreement to the extent necessary to comply
with Section 409A of the Code (or to avoid the application of Section 409A of
the Code) so as to avoid any penalty or excise tax from being levied on the
Executive; provided, however, that the Company may not decrease the amount of
any benefit the Executive is entitled to receive under this Agreement without
the Executive’s consent. Regarding any other amendment, the Company may not
amend or modify this Agreement, and no provision may be waived, unless such
amendment, modification, or waiver is agreed to in writing and signed by the
Executive and the Company.

19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

20. Prior Executive Agreements. Upon the effective date of this Agreement, this
Agreement supersedes any and all prior Executive Agreements between the Company
(or any predecessor of the Company) and the Executive and no payments or
benefits of any kind shall be made under, on account of, or by reference to the
prior Executive Agreements.

21. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

22. Governing Law. Except as otherwise provided, this Agreement shall be
governed by the laws of the State of Ohio, without giving effect to any conflict
of law provisions.

23. Section 409A Compliance. It is the parties’ intention that the various
applicable provisions of this Agreement either are exempt from Section 409A of
the Code or satisfy the requirements of Section 409A of the Code. The parties
agree that this Agreement shall be interpreted accordingly, including without
limitation the following provisions. If at the time of the Executive’s
termination of employment with the Company, the Executive is a “specified
employee” within the meaning of Section 409A of the Code and the final
regulations and any other guidance promulgated thereunder, no Severance Benefit
that may be considered deferred compensation under Section 409A of the Code and
that is payable on account of the Executive’s Separation from Service may be
paid prior to the earlier of: (i) the expiration of the six-month

 

- 14 -



--------------------------------------------------------------------------------

period measured from the date of the Executive’s Separation from Service under
Section 409A of the Code, or (ii) the Executive’s death. Notwithstanding the
foregoing, any portion of the Severance Benefits that would otherwise be payable
during the six-month period from the date of the Executive’s Separation from
Service, but that is not treated as a payment of deferred compensation under
Section 409A of the Code either due to (i) the application of the short-term
deferral rule or (ii) because such Severance Benefits are separation pay due to
involuntary separation from service that satisfies the amount and duration
limits of Section 409A of the Code, may be paid in the six-month period from the
Executive’s Separation from Service.

Any portion of the Severance Benefits that would otherwise be payable during the
six-month period from the date of the Executive’s Separation from Service, but
that cannot be paid at that time under the preceding paragraph shall accrue and
become payable on the date that is six months and one day following the date of
the Executive’s Separation from Service. All subsequent Severance Benefits, if
any, will be payable in accordance with the applicable payment schedule. For
these purposes, each Severance Benefit payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. This
provision is intended to comply with the requirements of Section 409A of the
Code so that none of the Severance Benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A of the Code.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year written above.

 

COMPANY:

   

EXECUTIVE

FIFTH THIRD BANCORP

     

By:

 

/s/ Paul L. Reynolds

    By:  

/s/ Tayfun Tuzun

Paul L. Reynolds

   

Tayfun Tuzun

Executive Vice President

   

Senior Vice President

January 23, 2012

   

January 23, 2012

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Beneficiary Designation and Notice Form

Beneficiary Designation

In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.

Notice

Until notified otherwise, pursuant to Section 16 of the Agreement, notices
should be sent to me at the following address

 

 

Street Address

 

City, State and Zip Code

 

Executive

 

Date

 

Beneficiary

 

Relationship to Executive



--------------------------------------------------------------------------------

EXHIBIT B

NON-COMPETITION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

THE EXECUTION OF THIS AGREEMENT between FIFTH THIRD BANCORP, an Ohio
Corporation, and its Subsidiaries, and Successors (individually and
collectively, the “Company”) and                          (the “Executive”), is
a condition of receiving the payments and benefits set forth in the Executive
Agreement signed by both parties.

In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, Executive and Company, its predecessors, officers
and directors agree as follows:

A. Your employment will end as of                     . If you comply with the
terms and conditions of the Executive Agreement and this Agreement, you will
receive the payments and benefits set forth in the Executive Agreement.

B. In exchange for the above referenced payments and benefits and to preserve
the interests of the Company in its clients and customers, Executive agrees that
for a period of one year after the termination of Executive’s employment,
Executive will not:

 

  1.

Enter into an ownership, consulting or employment arrangement with, or render
services for, any individual or entity rendering services or handling products
competitive with the Company in any geographic region or territory in which
Executive worked or had responsibility during the twenty-four (24) month period
preceding departure from the Company;

 

  2.

Directly or indirectly solicit, divert, entice or take away any customers,
business or prospective business with whom Executive had contact, involvement or
responsibility during Executive’s employment with the Company, or attempt to do
so for the sale of any product or service that competes with a product or
service offered by the Company;

 

  3.

Directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by Company with whom Executive had
contact, involvement or responsibility during Executive’s employment with
Company, or attempt to do so for the sale of any product or service that
competes with a product or service offered by the Company;

 

  4.

Accept or provide assistance in the accepting of (including, but not limited to,
providing any service, information or assistance or other facilitation or other
involvement) business or orders from customers or any potential customers of the
Company with whom Executive has had contact, involvement, or responsibility on
behalf of any third party or otherwise for Executive’s own benefit;

 

- 17 -



--------------------------------------------------------------------------------

  5.

Directly or indirectly solicit, induce, confer or discuss with any employee of
the Company or attempt to solicit, induce, confer or discuss with any employee
of Company the prospect of leaving the employ of Company or the subject of
employment by some other person or organization;

 

  6.

Directly or indirectly hire or attempt to hire any employee of Company;

 

  7.

Nothing contained in this Section shall preclude Executive from accepting
employment with or creating a company, firm or business that competes with
Company so long as Executive’s activities do not violate any of the terms of
this Agreement;

 

  8.

The restrictive covenants contained in this section shall supersede any previous
obligations imposed upon Executive by agreements entered into between Executive
and the Company as they relate to post-employment solicitation of customers
and/or employees. However, any prior obligations prohibiting the use,
possession, and dissemination of confidential, proprietary and/or trade secret
protected information shall remain in full force and effect.

C. As additional consideration, Executive, on Executive’s behalf and on behalf
of Executive’s heirs, executors, successors, and assigns hereby release the
Company, as well as all of their officers, directors, executives, managers and
employees, from any and all debts, claims, demands, rights, actions, causes of
action, suits or damages, whatsoever and of every kind of nature, whether known
or unknown (collectively the “Claims”), against the Company and the others
released herein, which relate to or arose from Executive’s employment with or
separation from the Company as contemplated herein except to the extent such
Claims cannot be released under applicable law. Released claims include, without
limitation, any and all claims arising under federal, state or local laws,
including, without limitation, claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act,
any other federal, state or local law prohibiting employment discrimination or
otherwise regulating wages, hours or working conditions, and any and all claims
under the common law for breach of express or implied contract, violation of the
covenant of good faith and fair dealing, violation of public policy, negligence,
slander, defamation, invasion of privacy, false light, false imprisonment,
trespass, breach of fiduciary duty, intentional interference, intentional or
negligent infliction of emotional distress, intrusion, loss of consortium,
retaliatory or wrongful termination, punitive damages, and claims that you have
or may have which may have arisen up to and including the date of this
Agreement. Executive acknowledges and agrees that as a matter of public policy,
Executive cannot waive any rights to file claims with the Equal Employment
Opportunity Commission and/or any similar state agency, however, in the event
such claim(s) is/are filed, Executive hereby expressly waives the right to
receive any monetary damages as a result of such action(s) and expressly waives
the right to receive any monetary damages in connection with such proceedings.

 

- 18 -



--------------------------------------------------------------------------------

D. Executive and Company agree that any action to enforce this Agreement may be
brought in a state or federal court located in Hamilton County, Ohio. Executive
and Company hereby agree that such courts shall have jurisdiction and venue with
respect to any such action.

E. Executive also agrees to fully cooperate with the Company and its customers
during this transition. If Executive fails to cooperate to Company’s
satisfaction as determined by the Company, Executive will be deemed to have
voluntarily resigned, and the waiver and releases in favor of the Company in
this Agreement shall remain in full force and effect.

F. Executive will not make any disparaging remarks concerning Company or any of
its employees to anyone.

G. Executive agrees that apart from discussions with personal counsel and
immediate family, whom Executive will ask not to divulge the terms of this
Agreement, Executive will not disclose, publicize or discuss either the terms of
this Agreement or termination from the Company with anyone within or outside of
Company unless required by subpoena or any other legal compulsion, and will give
immediate notice to Company of the receipt of any subpoena or other legal
document which might call upon you to disclose either any of the contents of
this Agreement or your employment with and termination from Company.

H. Executive represents and warrants that Executive has returned to the Company
the original and any copies of all keys, identification cards, charge cards,
equipment, papers, reports, memoranda or other items of Company property. You
acknowledge that the Company has returned to you all items of your personal
property.

I. Executive recognizes and agrees that nothing in this Agreement constitutes an
admission of liability or wrongdoing by Executive or by the Company or any of
the others released herein.

J. This Agreement will be governed by Ohio law.

K. In October 1990, the Older Workers Benefit Protection Act (“Act”) was
enacted. The Act provides, among other things, that notice be given to you in
writing and in a manner calculated to be understood by the average individual
affected by this termination. As provided in the Act, you have a right to
consider this Agreement for a period of forty-five days. If you choose to accept
it, you must sign it and return it to your Human Resource Manager on or before
                    . You will then have seven days after such acceptance to
change your mind and revoke the Agreement. If you accept the Agreement and do
not revoke it, payment will be made to you as provided in the Agreement. If you
decide not to accept the Agreement or accept the Agreement but revoke acceptance
within seven days, nothing will be paid to you under the Agreement and your
employment will end on             . You are advised to consult with an attorney
before acting on this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

Signed this      day of             ,         .

 

  Accepted and agreed to:    

Witnessed and accepted:

 

EXECUTIVE

   

FIFTH THIRD BANCORP

     

BY:

 

 

 

 

   

 DATE:

 

 

 

- 20 -